Citation Nr: 0708248	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for congestive 
cardiomyopathy to include the question of whether new and 
material evidence has been submitted to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.  This case comes to the Board of Veterans' 
Appeals (Board) from a rating decision dated January 2004 
wherein it was determined that new and material evidence had 
not been submitted to reopen the veteran's claim; however, in 
the most recent supplemental statement of the case, it 
appears that the RO has determined that the claim has been 
reopened, but denied service connection on the merits.


FINDINGS OF FACT

1.  The veteran's claim for service connection for congestive 
cardiomyopathy was denied by the Board in an August 1989 
decision.

2.  Evidence submitted since the 1989 Board decision is so 
significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for congestive cardiomyopathy.

3.  Congestive cardiomyopathy was not present in service; was 
not objectively manifested for years after service; and is 
not otherwise shown to be related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
August 1989 Board decision, and the claim for service 
connection for congestive cardiomyopathy is reopened.  
38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. §§ 3.156, 
20.200 (2006).

2.  Congestive cardiomyopathy was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In a June 2003 letter, the RO advised the veteran 
of the first three required elements.  The veteran has not 
been prejudiced by lack of notification; however, because he 
was issued an additional development letter in October 2004 
which outlined all four required elements of the duty to 
notify and a May 2004 statement of the case containing the 
entire language of 38 C.F.R. § 3.159.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records, Social Security 
Administration records, and attempted to obtain private 
medical records indicated by the veteran to be relevant.  
There does not appear to be any other evidence, VA or 
private, relevant to the claims to reopen and the claim at 
this time.  A VA examination concerning the veteran's heart 
condition is not necessary since the veteran has submitted no 
evidence showing anything in service to which his heart 
condition could be related nor any evidence of a heart 
condition manifesting for over twenty years after service.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

II.  Claim to Reopen

By a December 1989 Board decision,  the veteran's claim for 
service connection for congestive cardiomyopathy was denied 
because it was not shown to be related to service and there 
was nothing in service to suggest such a nexus.  The Board 
decision is final; the Chairman of the Board has not ordered 
reconsideration of this decision.   38 U.S.C.A. § 7103; 38 
C.F.R. § 20.1100.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.

The veteran filed to reopen the claim for entitlement to 
service connection for congestive cardiomyopathy in March 
2001.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  It is noted that 38 C.F.R. 
§ 3.156 was amended in August 2001; however, the veteran had 
filed the claim to reopen prior to the effective date of the 
amended regulation.  Accordingly, the claim must be 
adjudicated under the regulation that was in existence at the 
time of the claim to reopen.  Evidence received subsequent to 
a final decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The veteran has submitted new evidence to suggest that his 
heart condition is related to service.  Since the last final 
disallowance the veteran has submitted two letters from a 
private physician treating him for congestive cardiomyopathy 
that relate his condition to service.  As this evidence was 
not previously submitted to agency decision makers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant of 
evidence of record at the time of the last final 
disallowance, and which in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
this evidence is considered new and material and the claim is 
thereby reopened.  Because of the favorable adjudication of 
the claim to reopen, a discussion of the duties to notify and 
assist is not required as the issues are now moot with 
regards to the claim to reopen.

III.  Claim for Service Connection

The veteran claims that his congestive cardiomyopathy is 
related to service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Also, there 
are specific chronic diseases, including arteriosclerosis, 
hypertension, endocarditis, and myocarditis, which are 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309.
 
In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's claims he was told during his separation 
examination that he had an "athlete's heart" and that this 
was the first sign of what is now being diagnosed as 
congestive cardiomyopathy.  The veteran's service medical 
records; however, are completely without mention of anything 
regarding the veteran's heart.  The veteran's separation 
examination is similarly silent regarding the veteran's heart 
and also notes that his blood pressure was within normal 
limits at 110/70.

Based on the private medical records submitted by the veteran 
and those obtained by the RO from the Social Security 
Administration, treatment for congestive cardiomyopathy began 
in 1984, over twenty years after separation from service.  
The veteran has submitted two letters from a private 
physician indicating that the veteran's current condition is 
related to service.  While the initial March 2003 letter is 
without specifics, the March 2004 letter indicates that the 
physician's nexus opinion applies, in part, to the veteran's 
congestive cardiomyopathy and is based on the veteran's 
medical history, as told by the veteran, that he was informed 
of having an "athlete's heart" or an enlarged heart at the 
time of separation from service.  Since this appears nowhere 
in the veteran's service medical records or other 
contemporaneous documents and coupled with the fact that the 
records rather indicate the veteran's blood pressure along 
with every other indicator measured at the time of separation 
to be normal, the history according to the veteran remains 
unverified and is not persuasive as a basis for the private 
physician's nexus opinion.

Based on the foregoing medical evidence, the veteran's 
congestive cardiomyopathy is determined to be not related to 
service.  Despite the veteran's contentions that he currently 
suffers from congestive cardiomyopathy related to service, 
the weight of the medical evidence is against such a 
relationship.  While the veteran may be of the opinion that 
his congestive cardiomyopathy is related to his service, as a 
lay person, he is not competent to render a medical diagnosis 
or etiological opinion and there has been no competent 
medical evidence submitted to substantiate his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is 
recognized that a VA examination containing an opinion as to 
etiology was not done; however, such an opinion would be of 
no probative value for the same reason that the private 
doctor's opinion is not probative.  Namely, there is no 
factual predicate in the record which would support an 
opinion of a relationship to service, other than the 
veteran's own recollection of events taking place many years 
previously.  As discussed above, the veteran's account of 
what a physician told him at the time of his separation 
examination is not substantiated by the record.  For the 
reasons discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have 
congestive cardiomyopathy as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for congestive 
cardiomyopathy is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


